In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00006-CV



        INLINE OPERATING LIMITED D/B/A
         INLINE DIGITAL IMAGE, Appellant

                            V.

  HEALTHMARKETS LEAD MARKETING GROUP, INC.
      AND HEALTHMARKETS, L.L.C., Appellees



         On Appeal from the 67th District Court
                Tarrant County, Texas
            Trial Court No. 067-259145-12




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Inline Operating Limited, d/b/a/ Inline Digital Image, has filed an unopposed motion

asking this Court to dismiss its appeal with prejudice, with each party to pay its own costs. 1

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted.

See TEX. R. APP. P. 42.1(a)(1).

        We dismiss the appeal.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           July 1, 2014
Date Decided:             July 2, 2014




1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                       2